Newton, J,
The defendant entered a plea of guilty to a charge of shooting with intent to kill, wound, or maim. The victim was his wife. He appeals the sentence of 6 to 12 years as excessive.
The defendant was 31 years of age at the time of the offense and was separated from his wife and three *677children. His past history discloses an unstable temperament and a tendency toward violence, verging on the psychotic. He had one prior felony conviction for which he had been placed on probation. The crime committed is a violent one with a maximum penalty of 50 years and might well have resulted in first degree homicide.
Under the circumstances it does not appear that there was an abuse of discretion. The judgment of the District Court is affirmed.
Affirmed.